 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDIntersuburbanHometown NewspapersandRichardA. Sherer. Case 21-CA-8297March 4, 1970DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND BROWNOn September 9, 1969, Trial Examiner Louis S.Penfield issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in certain unfair labor practices within themeaning of the National Labor Relations Act, asamended, and recommending that the complaint bedismissed.Thereafter, theChargingParty filedexceptions to the Trial Examiner's Decision and asupporting brief and the Respondent filed a brief insupport of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board hasdelegated its powers in connection with this case toa three-member panel.The Board has reviewed the rulings of the TrialExaminer Fade at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andorders that the complaint be, and it hereby is,dismissed.'The ChargingPartyexcepts to some of the Trial Examiner's credibilityresolutions It is the Board's establishedpolicy,however, not to overrule aTrial Examiner's resolutions as to credibility unless, as is not the case here,the preponderance of all the relevant evidence convinces us that they areincorrectStandardDry Wall Products,Inc, 91 NLRB 544, enfd 188F 2d 362 (C A 3)TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELouis S. PENFIELD, Trial Examiner: This proceedingwas heard before me in Los Angeles, California,- onFebruary 19, 1969, upon a complaint of the GeneralCounselandanswerofIntersuburbanHometownNewspapers, herein calledRespondent.Prior to thehearing, theRegionalDirector granted a motion tointervene filed by Los Angeles Newspaper Guild, Local69,American Newspaper Guild, AFL-CIO-CLC, hereincalled theGuild.'The issues litigated were whetherRespondent violatedSection8(a)(1)and (3) of theNational Labor Relations Act, as amended, herein calledthe Act. Upon the entire record, including considerationof briefs filed by the General Counsel and Respondent,and upon my observation of the witnesses, I hereby makethe following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTIntersuburban Hometown Newspapers is a corporationengaged in a weekly publication of newspapers with itsoffices and plant located in El Monte, California At thislocationRespondent publishes the La Puente ValleyJournal, the El Monte Herald, the Rosemead Review, andthe San Gabriel Review on a weekly basis. During thepast year, in the course and conduct of its publishingoperation, Respondent/performed services valued in excessof $500,000, and in connection therewith purchased goodsand services valued in excess of $50,000, which came to itdirectly from suppliers and manufacturers located outsidethe State of California. I find that Respondent is anemployer engaged in a business affecting commerce withinthemeaning of Section 2(6) and (7) of the Act, andassertionof jurisdiction in this proceeding to beappropriate.11.THELABOR ORGANIZATION INVOLVEDThe Guild isnow, and at all times material herein hasbeen,a labor organizationwithin themeaning ofSection2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESTheGeneralCounselallegesthatRespondentunlawfully interrogated a prospective employee about hismembership in the Guild, and that thereafter Respondentrefused to hire such employee because of his Guildmembership or other activities on behalf of such union.Respondent denies engaging in unlawful interrogation, andasserts that its failure to hire such employee was notunlawfully motivated.The incidents which give rise to this proceeding tookplace in October 1968 One of the four weekly paperswhichRespondent publishes regularly comes out onTuesdays, and the other three come out on WednesdaysMalcolm John McLean, more generally known as JackMcLean, is the editor of each of Respondent'spublications.He exercises full editorial responsibility foreachone including the hiring and direction of allemployees in the editorial department. Richard H. Miller,as the publisher of the four papers, supervises the entireoperation,whichincludesnotonlytheeditorialdepartment but also the mechanical and 'bookkeepingdepartments.Miller isMcLean's immediate superior.McLean testified that for approximately 4 months prior toOctober the editorial department had been comprised oftwo full-time employees and two part-time employees inaddition to himself.McLean anticipated that by the endofOctober1968twoemployees in the editorialdepartmentwould be leaving. This would leave thedepartmentwithonefull-timeandonepart-timeemployee, and it would become necessary for McLean toThe complaint issued on December 16, 1968, and is based on a chargefiled with the National Labor Relations Board, herein called the Board, onOctober 22, 1968 Copiesof the complaint and the charge havebeen dulyserved upon Respondent181NLRB No. 65 INTERSUBURBAN HOMETOWN NEWSPAPERS463obtain replacements in order adequately to carry on thework of the department Initially it was McLean's hopethat he would be able to hire two full-time employees asreplacementsFrom time to time persons would come toRespondent'sofficeseekingjobsintheeditorialdepartmentItwasMcLean's practice to have all suchpersons fill out application forms and thereafter tointerview themBetweenMay of 1968 and November ofthe same year 10 persons had applied for work withRespondentMcLean had interviewed such applicants andhad retained their applications in a fileEmployers' Clearing House Agency, Inc , herein calledtheAgency,isanemployment agency serving the LosAngeles area Its function is to locate jobs for applicantswho seek its services Jeffrey Carl Johnson testified thatfrom June 1968 through January 1969 he had been anemployee of the Agency 2 Johnson's job with the Agencywas to interview persons seeking employment, andthereafter to communicate with prospective employers inan endeavor to locate appropriate jobsAccording toJohnson,insome instancesemployers would call theAgency directly, but more frequently the Agency wouldinitiatethe action by telephoning employers who mighthave needs Prospective employers were often chosen fromlistings in the yellow pages of the telephone book If anemployer called signified that he had, or might in thefuture have, a vacancy, the agency employee would obtainall the information which he could, and use it to fill in anagency order form This order form, among other things,had spaces for a description of the position, the locationof the firm, the wages for the job, the experience andeducation required, the permanent or temporary characterof the job, and the existence or nonexistence of a unioncontractrequiringmembershipCopies of this so-calledorder form, when filled out by the agency employee werethereafter circulated to all branches of the AgencyOn October 10, 1968, Johnson interviewed a young ladyapplicant who had a degree in journalism Immediately,Johnson, who up until then had had no dealings withRespondent,telephonedandtalkedwithMcLeanconcerning the possibility of job openings which might suitthe qualifications of this young lady Johnson testified thatMcLean advised him that he would be needing twoemployees in the editorial department in the near futureJohnson askedMcLean a number of questions and,althoughMcLean made no specific request that he do so,Johnson embodied the information that he obtained in oneof the Agency's standard work order forms This formsetsforththatMcL. an had two openings for a"writer-trainee", would accept either a male or a female,that some experience was required, and that the applicantmust have a college degree in English or journalism Thepositionsweredescribedaspermanentwithunionmembership not required In the place for salary, Johnsonhadwritten in "$120-$130" per weekAccording toJohnson he obtained such a salary figure from McLeanwhile talking on the telephoneMcLean acknowledges thecommunication from the Agency, but denies placing aspecificorder for any applicant, and denies tellingJohnson that he was prepared to pay the $120 to $130 perweek figure that Johnson put down 'Although it is not shown whether or not the young ladyapplicant ever approachedRespondent for a job, itappears that shortly thereafter an applicant namedRichard Sherer sought agency aidin seekingemploymentinthenewspaper industryShererwas a universitygraduate with a degreeinEnglishHe had had high-schooland college newspaper experience,and morerecently hadbeen employed in the editorial department of the LosAngeles Herald-Examiner,a large metropolitan area dailynewspaperWhile employed at the Herald-Examiner,Sherer had become a member of the Guild, and he hadjoined with other Guild members when the Guild called astrike at the Herald-Examiner on December 15, 1967Such strikewas still inprogress in October of 1968 Afterthe onset of the strike, Sherer had had a few part-timejobs with other publications, but had had no full-timeemployment with any newspaper Johnson deemed Sherertobe qualified for the openings which he understoodRespondent to have, and accordinglyarrangedanappointment for Sherer with McLeanPursuant to the arrangements made by the Agency,Sherer visited Respondent's office on October 16 and wasinterviewed by McLean One other person, presumably anemployee of Respondent but not identified in the record,was present during the course of such interview, whichconsumed from 15 to 20 minutes According to ShererMcLeanaskedhimaboutthestrikeattheHerald-Examiner and "why [he]was stilla member of theGuild " Sherer replied that the Guild contract with theHerald-Examiner required membership, and that while thestrikewas still in progress the Guild would not permitwithdrawals Sherer states he was then asked to fill out anapplication, and he proceeded to do so on the officetypewriter In the space for "Wages Expected" Shererfilled in $120 to $130 per week, which were the amountswhich the Agency had led him to believe that RespondentwaspreparedtopayMcLean reviewed Sherer'sapplication,aresume of his work and educationalexperience,andsome samples of Sherer's workAccording to Sherer, McLean then told him that therewere two positions open in Respondent's editorialdepartment, with one to be filled immediately and theother within the next couple of weeksMcLean then askedhow soon Sherer would be available for work, to whichSherer replied that he could come to work by October 18At that point, Sherer states, the other person in the roomremarked, "Something to the effect, good, sign him up "Sherer states thatMcLean then concluded the interviewby telling him that while asmanagingeditor he had"pretty much absolute authority" he was still required "toclearsalariesand hirings with the publisher because of thesalaryissueandthat he would have to talk with thepublisher and he would let [Sherer] know in a few days,"There is no place on the job application at which anapplicant can signify whether he seeks part-time orfull-time employmentNeither Sherer nor McLean claimthat this question was raised or discussed between themduring the the course of this interviewNor does eithercontend that salary figures were discussedMcLean's testimony concerning this initial interviewdiffers in certain particularsMcLean acknowledges thathe agreed to meet Sherer following an agency request in'Johnson testified that during the time he was performing his duties forthe Agencyhe wentby thename ofJeff Burns'Johnson was less than emphatic about the source of this salary figurealthough he did attribute it to McLean As we shall see below it is afigure far higher than the top wage Respondent was then paying to any ofitseditorialdepartment employees however experiencedUnder thecircumstances it seems doubtful that McLean would have named such asalary range when talking to JohnsonThusIcreditMcLean s denial andfindthatJohnson obtainedthe salaryfigures from sources not fullyestablished in the record 464DECISIONSOF NATIONALLABOR RELATIONS BOARDwhich the Agency represented that Sherer appeared tohave good editorial qualifications.According to McLean,Sherer presented him with a resume and some samples ofhiswork,and was immediately asked to fill out theapplication form.McLean insists that prior to reviewingtheapplicationhemade no mention of Sherer'smembershipin the Guild,orof the strike at theHerald-Examiner.McLean acknowledges,however, thatafternotingthatShererhadworkedfortheHerald-Examiner,at some point during the interview heasked Sherer why he did not seek work there.McLeanstates he asked this because he had been advised that theHerald-Examiner was seeking employees in its editorialdepartment.Sherer replied that he could not seekemployment at the Herald-Examiner because he was stillamember of the Guild,and "that while they were onstrike he could not drop his union card or Guild card."McLean specifically denies that he initiated any questionconcerning Sherer'smembership in the Guild.AccordingtoMcLean,the interview terminated after McLean toldSherer that he "would notify him,get in contact with himif I was to hire him." While neither one asserts that eithersalary or part-time work were discussed during the courseof the interview,McLean states that from the $120 to$130 per week figure in the application he assumed Shererto be seeking full-time employment.On Friday, October 18,Sherer testified that hetelephonedMcLean to ask if a decision had been reachedas to his hiring. According to Sherer,McLean replied thathe had not as yet had an opportunity to talk to thepublisher but expected to do so later that afternoon, andthen would be able to give Sherer an answer.McLean didnot call Sherer at any later time and is unable to recallany telephone conversation with Sherer taking place onthat day.McLean testified that it had been his hope to replacethe two departing employees (one a part-time and one afull-time)with two full-time employees.On Friday,October 18,however, when McLean for the first timeconferredwithpublisherMillerconcerningthesereplacements,Miller turned down his request for full-timeemployees and directedMcLean to hire two part-timeworkers.Miller advisedMcLean that not only would thebudget not permit expenditures for full-time employees,but thatMiller did not believe that full-time employeeswere essential tomeet the basic work needs of theeditorial department.Miller pointed out that McLean'smajor need was for assistants available to type and rewriteonMondays and Tuesdays in anticipation of the TuesdayandWednesday publishing deadlines. Part-timehelpavailable at these times,he claimed,would suffice to meetsuch needs.FollowingMiller'sdirective,McLean reviewed theapplications on file.One applicant was an Ed Weil, arecent high school graduate with high school newspaperexperiencewho had previously submitted stories toRespondent of high school events.McLean had regardedhim as competent and reliable,and sinceWeil hadindicated that he wished part-time work while attendingschool,McLean offered him one of the part-time jobswith his hours tailored to meet the publishing deadlines.Weil commenced work on the following Monday, October21.At the time of the hearing Weil was still working forRespondent at a wage rateof $1.65an hour workingbetween 20 and 24 hours per week.On the following Monday, October 21,Sherer againtelephonedMcLean.At that time,according to Sherer,McLean told him, "That as long as[he] had a Guild card[he] was-I think hiswordswere-sortof out of it asfar as we, meaning the paper,were concerned."As to Monday, October 21, McLean testified that firsthe received a call from theAgencyinquiring about thehiringof Sherer.McLean told the unidentified agencyrepresentative that he was not planning to hire Shererbecause he intendedtohireonlypart-time personnel.AccordingtoMcLean,theAgencyrepresentative askedhim if heknew ofa way in which Sherer could drop hisunion card.McLean repliedthat he knew nothing aboutthe matterMcLean specificallydenies having a discussionwith theagency representative concerning Sherer's unionmembership.No agencyrepresentative testified concerningthis telephone conversation.Later thatsameday,McLeanstates he received a telephone call from Sherer.McLean,however,deniesmaking the remarkswhichShererattributes to him.McLean insists that at this time he didno more than advise Sherer that he could not hire himbecause he "had hired part-time personnel."McLeanstates that Sherer did ask himifhe "knew any way[Sherer] could drop his union card", to which McLeanreplied that he "knew nothing about theUnion." McLeanunequivocallydenies that during the course of thisconversation he signified in anyway that hewas rejectingSherer because of his membership in theGuild. He furtherdenies that he initiated any questions with respect toSherer'sGuild membership. McLean insists that Shererwas droppedfromconsiderationsolelybecauseheregarded Sherer as primarily interested in full-time workopportunities and that such wereforeclosed afterMiller'sdirective.On October28, following the departureof the secondeditorialdepartmentemployee,McLean hired RonLander,also as a part-time employee.LikeWeil, Landerwas also a highschoolgraduate with no experience excepton school papers also seeking part-timework. Lander wasalso paid $1.65per hourand continued to work on apart-time basis,also averagingfrom 20 to 24 hours perweek.SinceOctober,Respondent's editorial departmenthas consistedof threepart-time employees,Ron Lander,Ed Weil, and JudyHammond. Hammond,an employee ofsome years'standing,receives$1.75 per hour. The onefull-time employee in the editorial department is PatRand.Pat Rand has been in Respondent'semploy forover7 years,and receivesslightly over $100 per week. Itdoes not appear that at any time Respondent has everpaid anyone in the editorial department a salary as highas $120 to $130 per weekA. Discussionof theIssues and ConclusionsThe General Counsel's case rests upon his claim that onOctober 16,McLean unlawfully interrogated Shererconcerning his membership in the Guild,and thereafterused such knowledge discriminatorily to refuse Shereremployment and to hire nonunion employees. The GeneralCounsel can prevail only if the testimony of Sherer becredited as to the intitial interview and more particularlyas to the October 21 telephone conversation with McLean.As we have seen,McLean contradicts Sherer's testimony,not only denying any unlawful interrogation on October16, but also denying Sherer'sGuild membership to be afactor inRespondent'srefusaltohirehim. InsteadRespondent insists its failure to hire Sherer to have beenmotivated solely by economic considerations.The October incidents relating to Sherer do not arise ina context of widespread openly expressed hostility onRespondent's part either toward unions generally or INTERSUBURBAN HOMETOWN NEWSPAPERS465toward the Guild in particular Even if we assume thatRespondent,likemany employers, would have preferredto remain unorganized,nothing in thisrecordsignifiesthat it hadundertakento expressgeneralopposition toorganizationof its employeeseven on a lawfulbasisNordid theincidentwith respect to Sherer come in the face ofan integrated organizationaldrive whereunionrecognitionseemed an imminentprospect if not headed offThe Shererincidents arose at a time whenRespondentwas consideringqualified applicants to fill two prospectivevacanciesItwas reviewingapplications it had on file andtaking newapplications from whatever sources they mightcome By happenstance at that time, Sherer was referredas a qualified applicant by the Agency, a source that hadnounionconnectionwhatsoeverMcLean'sfirstknowledge of Sherer's Guild affiliationcame in his initialinterview with Sherer on October 16While some disputeexists asto the precise sequence of events, clearly at somepoint in the interview McLean was given, and reviewed, aresume of Sherer's working experience showing Sherer'slast full-time job to have been in the editorial departmentat the Herald-ExaminerMcLean, as a newspapermanknowledgeable of the Los Angelesarea,was undoubtedlyaware not only of the 10-month old strike at theHerald-Examiner but also that prior to this strike Guildmembership had been a condition of employment Underthe circumstances,McLean's questions as to Sherer'spresent relationshipwith the Guild, and his currentinterest in presently available editorial positions at theHerald-Examiner do notseemout of line, or to take placeina settingcalculated to be coercive Sherer's testimonydoes not signify that McLean made threats or expressedconcern as to affiliation at any point in the interview Onthe contrary, a fair appraisal of the testimony of bothSherer and McLean suggests that McLean viewed Sherer,regardless of union affiliation, as a qualified applicant fora full-time job who would be fully considered for such jobifandwhenMcLean obtained a clearance from thepublisherSignificantly at thistimeMcLean made it quiteclear to Sherer that such clearance was a conditionprecedent to his hiring anyone It must be rememberedthat at the time of the interview, McLean was still hopingto hire full-time replacements It is understandable thatMcLean would prefer full-time replacements since amaximum staff of full-time employees would inevitablylighten the editorial load that wasMcLean's ultimateresponsibilityThe two might well have discussed bothpart-time and salary issues at that time, but I do notregard their failure to do so as evoking an inference ofunlawfulmotivationupon Respondent's partThe part-timeissuewas still to be resolved, hopefully,as far as McLean was concerned, in favor of full-timeemployees The salary rate noted in Sherer's applicationwas obviously higher thanMcLean had been payingothers,but this was a matter that could have beenreserved for discussion if and when a job offer was to bemade Under all the circumstances I find, contrary to theclaim of the General Counsel, that on October 16,Respondent did not unlawfully interrogate Sherer inregard to his Guild membershipinviolationof Section8(a)(1) of the ActOn October 18, McLean, as he had earlier told Shererhe must consulted the publisher, Richard Miller, for thefirst time with regard to the replacements that he neededItstandsundisputed thatMillerdirected that bothreplacements be part-time employeesAs we have seen,the reasons advanced by Miller were both budgetary andbased on Miller's conviction that the work in the editorialdepartment could be satisfactorily performed withoutundergoing the expense of full-time employeesTheposition does not seem unreasonable and is one to whichRespondent has adhered ever since Presumably the newsthat he could not have even one full-time replacementcame to McLean as a disappointment McLean acceptedMiller's decision, however, and from the applications thenon file selected Ed WeilWeil was 19 years of age, knowntoMcLean to be reliable, had no college degree or priornewspaper experience, and sought only part-time workWhen a second vacancy arose a short time later, McLeanfilled it with Ron Lander who was the same age as Weiland similarly situated and qualifiedBoth these newemployees were paid $1 65 per hour for approximatelyhalf-time regular workA full 40-hour week on such abasis would amount to only $64 per week, about half ofwhat Sherer had indicated he was seeking Both Weil andLander were still working at thesame rateand on thesame basis in February 1969, and no new full-timeemployees had been hiredAs we have seen, McLean advances as the sole reasonfor rejecting Sherer his belief that Sherer sought onlyfull-timeemploymentAdmittedly,however,McLeannever tested the issue by making an offer of part-timework to Sherer This raisesa suspicionthat unlawfulmotivation may have been a factor in his failure to do soIam not convinced, however, that such suspicion hassufficient substance to support an inference, unless we areto credit Sherer's version of his telephone conversationwithMcLean on October 21, the substance of whichSherer emphatically denies I regard it as most doubtfulthatMcLean actually made the statements that Shererattributes to himSherer was a dedicated union adherent who had beenhaving problems obtaining satisfactory employment eversinceheHerald-Examiner strikeThe strike and theGuild admittedly had been the subject of discussionbetween Sherer and McLean Sherer was subsequentlyrejectedforemployment byMcLean It would beunderstandable for one in Sherer's position to convincehimself that somehow his union affiliation played a role inhis being denied the job I regard this, however, as morein the line of wishful thinking than as likely to representwhat happenedAbsent a background of anti-unionanimus,McLean's version of the October 21 telephoneconversation and his reasons for rejecting Sherer seemedthe more credible It was not unreasonable for McLean toconclude that Sherer only sought full-time work, and itwas equally reasonable that he might conclude that anapplicant who had completed his education, had had andnow needed full-time work might regard a part-time jobas no more than a stop gap Unable to fulfill the hopes hehad held to hire full-time employees, it was thus logicalthatMcLean should turn to those applicants whosesituationmade them available only for the part-time jobshe could offerWith such a reasonable explanation for hisrefusal to hire Sherer available, I find it difficult to believethatapersonofMcLean's long experience in thepublishing industry would, as Sherer claims, expressly restsuch refusal to hire on Sherer's Guild membership I deemittobe the more likely, and accordingly I creditMcLean'sversionoftheOctober21telephoneconversationTherefore, I find that during the course ofsuch conversationMcLean did no more than tell Shererthat he was hiring part-time personnel exclusively and thuswas turning down Sherer for the job I further find thatany references in such conversation to the Guild werebrought up by Sherer himself and that McLean's replies 466DECISIONS OFNATIONALLABOR RELATIONS BOARDtheretowere noncommittal.Under thecircumstances,Respondent's reasons for refusing employmentto Shererappearto have beenbased upon economic considerations,and not to have beenunlawfullymotivated.Upon the basisof the foregoing,I find that the GeneralCounsel hasnot establishedby a preponderance of theevidencethatRespondent engaged in conduct interferingwith employeerights'in violationof Section 8(a)(1) of theAct,orthatRespondentdiscriminatorilyrefusedemploymentto Shererin violationof Section 8(a)(3) oftheAct,and I shall recommendthat the complaint bedismissed in itsentirety.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact, andupon the entire record in this proceeding,Imake thefollowing conclusions of law:1.Respondent,Intersuburban Hometown Newspapers,is,and has been at all times an employer within themeaning of Section 2(2) of the Act engaged in a businessaffecting commerce within the meaning of the Act.2.Respondent has not engaged in unfair labor practiceswithin themeaningof Section 8(a)(1) of the Act byunlawful interrogationof Sherer, or by any other conduct3Respondent, has not unlawfully refused to hireRichardA. Sherer on October 18, 1968, or thereafterbecause of his membership or activities in the Guild inviolation of Section 8(a)(3) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findingsof fact,conclusions of law,and upon the entire record in this case,it is recommended that the complaint be dismissed in itsentirety